Citation Nr: 0012011	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, status 
postoperative right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

For purposes of entitlement to Department of Veterans Affairs 
(VA) disability compensation benefits, the veteran served on 
active duty in the United States (U.S.) Army from July 1966 
to September 1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
St. Petersburg, Florida, VA Regional Office (RO), that denied 
the above claims.

This case was previously before the Board in February 1997, 
when it was remanded for additional development.  
Unfortunately, as discussed below, another remand is 
required.

In September 1999, the veteran sought to reopen a claim for 
service connection for diabetes mellitus on a direct basis.  
This matter is referred to the RO for appropriate action.


REMAND

The Board finds that additional development of the 
evidentiary record is required.  The RO must procure any 
additional service medical records corresponding to the 
veteran's service in the Army from July 1966 to September 
1969.  Specifically, the RO should contact directly the U.S. 
Army Hospital at Fort Campbell, Kentucky, and request copies 
of any available clinical or hospital reports which 
correspond to the veteran's claimed hospitalization for a 
right inguinal hernia in 1966 or 1967.  The RO should also 
request directly any reports which correspond to his periods 
of hospitalization in November and December 1968 for the 
claimed hepatitis condition from military medical facilities 
located in Japan, Hunter Air Force Base, Georgia, Walter Reed 
Hospital, and Fort Stewart, Georgia.  See Sheed v. Derwinski, 
2 Vet. App. 256, 259 (1992) (VA has a duty to obtain records 
directly from a treating facility when a veteran alleges 
treatment at such a facility during service, and records 
thereof are not otherwise available).  

The veteran should also be re-examined by VA on remand to 
determine the exact type and etiology of the claimed 
hepatitis.  On VA examinations in March 1998 and April 1999, 
there is no indication that the examiner reviewed the claims 
file.  Further, the RO should make arrangements to obtain the 
veteran's complete treatment records concerning any liver 
disorder from Dr. Zimment at Medical Park Towers, Pru Care 
Clinic, in Austin, Texas.  See VA examination report, dated 
in June 1982. 

Therefore, this case is REMANDED for the following:

1. Contact directly the U.S. Army Hospital 
at Fort Campbell, Kentucky, and request 
copies of any available clinical or 
hospital reports which correspond to the 
veteran's claimed hospitalization for a 
right inguinal hernia in 1966 or 1967.  

2.  Ask the veteran to provide the name of 
the military medical facility from which 
he obtained treatment for the claimed 
hepatitis in Japan.  If the veteran is 
able to identify the medical facility in 
Japan, contact it directly, if it still 
exists, and request copies of any records 
relating to the veteran's treatment for 
hepatitis in November or December 1968.  
Contact directly the military medical 
facilities located at Hunter Air Force 
Base, Georgia, Walter Reed Hospital, and 
Fort Stewart, Georgia, and request copies 
of any available clinical or hospital 
reports which correspond to the veteran's 
claimed hospitalizations for hepatitis in 
November and December 1968 and January 
1969. 

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
any liver disorder from Dr. Zimment at 
Medical Park Towers, Pru Care Clinic, in 
Austin, Texas.  If the request for these 
treatment records is not successful, the 
veteran and his representative should be 
advised of this and given the opportunity 
to obtain and submit the records, in 
keeping with the veteran's responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. §  3.159(c).

4.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA examination by an appropriate 
specialist.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety, including the service medical 
records.  All necessary diagnostic tests, 
including serologic and liver function 
tests, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Following examination of the veteran, the 
examiner should state whether or not the 
veteran suffers from residuals of 
hepatitis, and if so, which type, i.e., 
hepatitis A, B, C, etc.  It is requested 
that the examiner discuss the prior 
medical evidence regarding the veteran's 
claimed hepatitis and reconcile any 
contradictory evidence, such as laboratory 
studies, diagnoses, etc. 

If a diagnosis of hepatitis is warranted, 
the examiner should render an opinion as 
to the most likely cause and date of onset 
of the condition.  Is any in-service viral 
hepatitis the forerunner of the currently 
diagnosed chronic hepatitis?  It is at 
least as likely as not that the current 
hepatitis is related to any inservice 
disease or injury (i.e., risk factors)?  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination. 
Readjudication of the new and material 
evidence claim concerning service 
connection for a right inguinal hernia 
must comport with Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), regarding whether 
the evidence submitted is new and material 
so as to allow reopening of the previously 
denied claim according the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a).

7.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


